UNITED STATES DISTRICT COURT
SOUTHERN DISTR ICT OF NEW YORK

 GLENN JOHNSON,

                                 Plaintiff,                         19-CV-9664 (CM)
                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                        OR AMENDED IFP APPLICATION
 CITY OF NEW YORK, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se, seeking to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). For the reasons discussed below, within thirty days of the date of this

order, Plaintiff must either pay the $400.00 in fees that are required to file a civil action in this

Court or submit an amended IFP application.

        To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff has filed an IFP application in which he asserts that he is unemployed and

collects Social Security disability benefits. (ECF 1, p. 1.) He checks the boxes on his IFP

application showing that he does not earn income from (1) a business, profession, or other self-

employment; (2) rent payments, interest, or dividends; (3) a pension, annuity, or life insurance

payments; (4) disability or workers’ compensations payments; (5) gifts or inheritances; (6) any

other public benefits (including Social Security benefits); or (7) any other sources. (Id. p. 1-2.)

And he does not explain how he is paying his expenses. In addition, he does not answer any of

his IFP application’s other questions about (1) how much money he has in a bank account;

(2) the type and value of any other assets he owns; (3) his housing, transportation, utilities, or
other monthly expenses or debts; (4) any people he supports financially and the amount of that

support; and (5) any other debts or financial obligations he is responsible for.

       Because of Plaintiff’s failure to fully answer his IFP application’s questions about his

financial status, the Court cannot grant Plaintiff IFP status at this time. Accordingly, within thirty

days of the date of this order, Plaintiff must either pay the $400.00 in fees to commence this

action or submit the attached amended IFP application in which he fully discloses his financial

status – he must fully and completely answer all of the amended IFP application’s questions. If

Plaintiff submits the amended IFP application, it should be labeled with docket number 19-CV-

9664 (CM). If the Court finds that Plaintiff now possesses the funds to pay the relevant fees, he

may be required to pay them.

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. No summons shall issue at this time. If

Plaintiff complies with this order, this action shall be processed in accordance with the

procedures of the Clerk’s Office. If Plaintiff fails to comply with this order within the time

allowed, the Court will dismiss this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

       SO ORDERED.

 Dated:    November 20, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



                                                  2
